 



Exhibit 10.2.1

APPENDIX D

Section 6.7(a)(i) — List of Investment Funds Available Under the Plan



D.1   The following Investment Funds are presently available under the Plan:  
1.   Balanced I Fund — Wellington   2.   Guaranteed Income Fund   3.   Invesco
Dynamics Account   4.   Janus Advisor Balanced Account   5.   Janus Worldwide
Account   6.   Kaydon Corporation Stock (the “Stock Account”)   7.   Large Cap
Growth/Goldman Sachs Fund   8.   Large Cap Value/John A. Levin & Co. Fund   9.  
Mid Cap Growth/Artisan Partners   10.   Mid Cap Value Fund — Wellington   11.  
Retirement 2010 Fund   12.   Retirement 2020 Fund   13.   Retirement 2030 Fund  
14.   Retirement 2040 Fund   15.   Retirement Goal Income Fund   16.   Small Cap
Growth/TimesSquare Fund   17.   Small Cap Value/TCW Fund   18.   Templeton
Foreign Account   19.   TimesSquare High Grade Bond Fund

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of the Plan, no funds may be
transferred from any other Fund into the CIGNA Guaranteed Short Term Account and
no funds may be transferred from to CIGNA Guaranteed Short Term Account in the
CIGNA Actively Managed Fixed Fund without first having been transferred into one
or more other Funds for at least ninety (90 days.



D.2   The Parkstone Intermediate Government Obligations Fund (the “Government
Obligations Fund”) was previously available, but was not available for
additional allocations after December 31, 1993. That Investment Fund was
available for additional allocations until December 31, 1993 and continued to be
available for existing allocations to the Option on December 31, 1993 until
March 31, 1994.

 